 Case 3:20-cv-03358-K-BN Document 11 Filed 12/01/20           Page 1 of 5 PageID 64



                   IN THE UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION

JAMES W. EDDY,                             §
BOP Register No. 23653-045,                §
                                           §
             Petitioner,                   §
                                           §
V.                                         §          No. 3:20-cv-3358-K-BN
                                           §
ZOOK, Warden,                              §
                                           §
             Respondent.                   §

                    MEMORANDUM OPINION AND ORDER

      Petitioner James W. Eddy, a federal prisoner incarcerated at a facility in this

district, has filed a pro se application for writ of habeas corpus under 28 U.S.C. §

2241, challenging a disciplinary proceeding that he alleges resulted in the loss of 27

days of good time credit. See Dkt. No. 3. His case has been referred to the undersigned

United States magistrate judge for pretrial management under 28 U.S.C. § 636(b)

and a standing order of reference from United States District Judge Ed Kinkeade.

      And, because the Federal Bureau of Prison’s (BOP) website reflects that Eddy’s

release date is January 13, 2021, the Court has accelerated its consideration of his

claims by ordering that the United States Attorney for this district file an expedited

response to Eddy’s Section 2241 petition by December 14, 2020. See Dkt. No. 7.

      Eddy has now filed a Motion for Subpoena Duces Tecum, to obtain written

discovery from the BOP [Dkt. No. 8]; a motion to modify the requirements of Federal

Rule of Civil Procedure 5(b)(2) to relieve him of the requirement to serve a copy of his

pleadings on Respondent [Dkt. No. 9]; and a motion to compel the BOP to grant him
     Case 3:20-cv-03358-K-BN Document 11 Filed 12/01/20          Page 2 of 5 PageID 65



expanded law library access [Dkt. No. 10].

I.       Motion for Subpoena Duces Tecum

         “A habeas petitioner, unlike the usual civil litigant in federal court, is not

entitled to discovery as a matter of course.” Reed v. Quarterman, 504 F.3d 465, 471-

72 (5th Cir. 2007) (citing Bracy v. Gramley, 520 U.S. 899, 904 (1997)); see also Scott

v. Michael, Civ. A. No. 08-1262, 2009 WL 307791, at *4 (E.D. La. Feb. 6, 2009) (“A

habeas petitioner is entitled to invoke all applicable federal rules of discovery,

however, it is within the district judge’s discretion and subject to the requirement of

good cause shown as to whether to allow discovery.” (citing RULE 6(a), RULES

GOVERNING SECTION 2254 PROCEEDINGS FOR THE UNITED STATES DISTRICT COURTS)).

         “The habeas petitioner is entitled to discovery only where “good cause”
         is shown. [Bracy, 520 U.S. at 904.] The Supreme Court has held that
         good cause is shown where “specific allegations before the court show
         reason to believe that the petitioner may, if the facts are fully developed,
         be able to demonstrate that he is confined illegally and is therefore
         entitled to relief.” Harris v. Nelson, 394 U.S. 286, 300 (1969).

Reed, 504 F.3d at 471-72; see also Thompson v. Stephens, Civ. A. No. H-13-1900, 2014

WL 2765666, at *2 (S.D. Tex. June 18, 2014) (“A court may authorize discovery only

when a petitioner’s substantive claims ‘establish [ ] a prima facie claim for relief,” and

his factual allegations are specific, ‘as opposed to merely speculative or conclusory[.]’”

(quoting Murphy v. Johnson, 205 F.3d 809, 814 (5th Cir. 2000); footnote omitted)).

         The rules governing Section 2254 proceedings, including Habeas Rule 6,

generally apply to proceedings under 28 U.S.C. § 2241. See RULE 1(b), RULES

GOVERNING SECTION 2254 PROCEEDINGS           FOR THE   UNITED STATES DISTRICT COURTS;

Ortloff v. Fleming, 88 F. App’x 715, 717 (5th Cir. 2004) (per curiam) (“This court has



                                            -2-
 Case 3:20-cv-03358-K-BN Document 11 Filed 12/01/20           Page 3 of 5 PageID 66



held, in a 28 U.S.C. § 2254 case, that conclusional allegations do not entitle a

petitioner to discovery and that Rule 6 of the Rules Governing Section 2254 Cases

‘does not authorize fishing expeditions.’ There is no valid reason why the law should

be different for discovery in a 28 U.S.C. § 2241 habeas case such as this.” (citation

omitted)).

      And consideration of Eddy’s discovery motion begins with an established

premise: “Federal habeas review of the sufficiency of the evidence to support a

disciplinary conviction is extremely limited. Due process requires only ‘some evidence

to support the findings made in the disciplinary hearing.’” Hunnicutt v. Stephens, No.

3:14-cv-885-G-BN, 2014 WL 2619856, at *2 (N.D. Tex. June 12, 2014) (quoting

Superintendent, Mass. Corr. Institution v. Hill, 472 U.S. 445, 457 (1985); citing Smith

v. Rabalais, 659 F.2d 539, 545 (5th Cir. Unit A Oct. 1981) (a court must determine

whether “any evidence at all” supports disciplinary action taken by prison officials));

see Pruitt v. Martin, 582 F. App’x 319, 320 (5th Cir. 2014) (per curiam) (“[A]

disciplinary proceeding comports with due process if ... there is ‘some evidence’ in the

record to support the disciplinary conviction.” (citing Richards v. Dretke, 394 F.3d

291, 294 (5th Cir. 2004))); see, e.g., Henson v. U.S. Bureau of Prisons, 213 F.3d 897,

898-99 (5th Cir. 2000) (“Given that there was ‘some evidence’ supporting the

punishment, and that there would still be ‘some evidence’ even if Henson obtained a

contradictory result from a retest, Henson had no due process right to retest the pipe.”

(internal citation and footnote omitted)).

      Under this premise, and because the government has yet to respond to the




                                         -3-
  Case 3:20-cv-03358-K-BN Document 11 Filed 12/01/20        Page 4 of 5 PageID 67



habeas petition, that Court cannot conclude (a least yet) that Habeas Rule 6

authorizes the written discovery Eddy seeks. The Court therefore DENIES the

Motion for Subpoena Duces Tecum [Dkt. No. 8].

II.    Motion for Modification of the Service Requirements

       Eddy explains that his being placed in quarantine at his facility has hampered

his ability to make copies of his pleadings to serve copies on Respondent. See FED. R.

CIV. P. 5(b)(2). Given the expedited nature of this proceeding and the “some evidence”

standard discussed above, the undersigned does not anticipate that Respondent will

need to respond to numerous filings made by Eddy. Accordingly, the Court GRANTS

his motion to modify the service requirements [Dkt. No. 9] to the extent that Eddy’s

filing his pleadings with the Court will be enough to serve Respondent.

III.   Motion for Greater Law Library Access

       Eddy explains that he has requested that his unit counselor provide him two

hours of law library access daily (90 minutes more than he has now) but that he “has

yet to receive any response.” Dkt. No. 10. He therefore requests that the Court

intervene to up his access. Again, given the expedited nature of his proceeding and

the controlling “some evidence” standard, the Court will not intervene to

micromanage a prison grappling with a global pandemic where, like here, there has

been no showing of a constitutional violation. Cf. Garrett v. Stephens, No. 2:13-CV-

70, 2016 WL 2956405, at *2 (S.D. Tex. May 23, 2016) (in the context of a request for

a preliminary injunction, holding that “Plaintiff has failed to show that his interest

in additional law library time outweighs the interest of the prison in maintaining




                                         -4-
 Case 3:20-cv-03358-K-BN Document 11 Filed 12/01/20          Page 5 of 5 PageID 68



safety and security at the prison” and “[o]rdering the law library personnel to adhere

to a specific schedule of law library time would utilize valuable prison resources, and

it would not serve the public’s interest for the courts to micro-manage the movement

and assignment of prisoners” (citation omitted)).

      SO ORDERED.

      DATED: December 1, 2020


                                        _________________________________________
                                        DAVID L. HORAN
                                        UNITED STATES MAGISTRATE JUDGE




                                         -5-
